Citation Nr: 0614900	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
February 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified at a Board videoconference hearing in 
December 2005.  A transcript (T) of the hearing has been 
associated with the claims file.  


FINDING OF FACT

The veteran's Type 2 diabetes mellitus may be reasonably 
associated to his service in Korea during a period when there 
was confirmed use of herbicides, and his exposure to 
herbicides/Agent Orange (AO) during that service may be 
presumed.


CONCLUSION OF LAW

Type 2 diabetes mellitus may be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  In the decision below, the Board has 
granted the veteran's claim for service connection for 
diabetes mellitus, and therefore the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the requirements of the VCAA have been met in this case, no 
harm or prejudice to the appellant has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The RO 
will address any notice deficiency regarding the effective 
date and initial rating elements when it implements this 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 


Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Service connection shall also be granted on a 
presumptive basis for diabetes mellitus if shown to the 
required degree during the first post service year, or for 
Type 2 diabetes, it is shown that the veteran was exposed to 
herbicide agents in service.  38 U.S.C.A. §§ 1112, 1116; 
38 C.F.R. § 3.307, 3.309 (2005).  The veteran's treating 
physician has reported the veteran has Type 2 diabetes 
mellitus under treatment since 1997.  The Board recognizes 
that the claim may be considered on a basis other than such 
exposure.  See for example Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000);  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) and Molloy v. Brown, 9 Vet. App. 513 (1996).  Here, 
however, the veteran relies solely upon herbicide exposure as 
the basis for compensation.

In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The VA is aware that herbicide agents were 
used along the southern boundary of the DMZ in Korea between 
April 1968 and July 1969.  The Department of Defense has 
identified specific units (United States Army units and 
United Nations Command Security Battalion-Joint Security Area 
(UNCSB-JSA) that were assigned or rotated to areas along the 
DMZ where herbicides were used.  The veteran's contention as 
reflected in correspondence and hearing testimony is that his 
diabetes mellitus resulted from his exposure to herbicides 
during a tour of duty along the demilitarized zone (DMZ) in 
Korea.  He stated that in his capacity with the "2nd supply & 
transportation" herbicides and Agent Orange were handled to 
be sprayed on the DMZ.  He recalled that he was located about 
5 kilometers from the DMZ and delivered all classes of 
supplies, including Agent Orange, to the 2nd Infantry units 
along the DMZ during the spring of 1969.  He asserts his 
exposure was continual for approximately five months.  He 
also recalled that his location was very near to the 4th 
Squadron, 7th Cavalry.  

There is official record evidence that the veteran served in 
Korea from January 1969 to February 1970 with the HHC and Co. 
A, 2nd S&T Bn, 2nd Inf. Div.  Thus, his service coincides with 
the time period of herbicide usage.  The M21-1 notes that 
service records may show assignment to either the 2nd or the 
7th Infantry Division.  The specified infantry 
Battalion/Brigades aligned with the 2nd Infantry Division 
were the 1st and 2nd/38th, 1st to 3rd/23rd, 2nd/31st, 3rd/32nd, 1st 
and 2nd/9th and 1st and 2nd/72nd.  In addition the 4th Squadron, 
7th Cavalry, Counter Agent Company is also listed among the 
specified units.  His military occupation specialty (duty 
MOS) during that period was stock control and accounts 
specialist (76P40).  This was a secondary specialty to his 
primary specialty, light weapons infantryman (11B40).

Thus, his DD Form 214 and his personnel records confirm Korea 
service during the relevant time period with a support unit 
of the 2nd Infantry Division.  The Board observes that 
current VA adjudication guidance in the M21-1 is to concede 
herbicide exposure for veterans who allege service along the 
DMZ in Korea and were assigned to one of the specific units 
shown between April 1968 and July 1969.  See VA Adjudication 
Procedure Manual M21-1, Part VA, para 7.20 (currently 
designated as M21-1MR).  If a veteran was assigned to a unit 
other than one listed in the table and alleges service along 
the DMZ between April 1968 and July 1969, the guidance 
instructs that the U.S. Armed Services Center for Unit 
Records Research (CURR) (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) should be contacted 
for verification of the location of the veteran's unit.

The RO denied the claim in September 2003 on the basis that 
the veteran did not have service in Vietnam.  The rationale 
for denying the claim under the expanded authority for 
certain period of Korea service is apparently that his unit 
was not among those specified.  However, although it appears 
that no attempt was made to confirm his unit location, there 
is ample evidence to support his position in the DMZ area.  
There are certain adjudication principles which lead the 
Board to conclude that the veteran's self-described exposure 
through his support unit function is highly probative and 
entitled to substantial weight.  Not least of the evidence 
being the notation that he was seen at a dispensary of the 
"4/7 Cav. 2nd DIV." in September 1969, which corroborates 
his testimony wherein he mentions supporting this unit and 
others listed above and staying overnight transporting 
supplies (T 3-4, 9-13, 16).  

In assigning weight to evidentiary assertions, credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Only in cases in which the evidence is 
"inherently false or untrue" does the Justus presumption of 
credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  A claimant's evidentiary assertions are presumed 
true unless inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  His assertions are 
not inherently incredible in light of the collateral evidence 
from service medical records that supports his temporal 
location to units having known herbicide exposure and being 
assigned to the principal infantry division having incurred 
such exposure.  

The benefit of the doubt rule is applicable where there is 
competent evidence for and against the claim in approximate 
balance.  His situation is not unlike the former prisoner of 
war who could establish presumptive exposure to ionizing 
radiation by affirmatively showing work within a designated 
area where exposure would have been presumed had they been 
interred in those areas.  See 38 C.F.R. 
§ 3.309(d)(3)(vii)(B).  Furthermore, he can reasonably invoke 
the principle that other records showing information 
consistent with environmental hazard exposure obviate a 
requirement for a claimant to produce substantiating evidence 
to support where and when such exposure occurred.  See for 
example 38 C.F.R. § 3.311(a)(4)(i)(ii).  Moreover, the 
principles specific to herbicide exposure claims recognize an 
overnight stay or brief transit to a location as a "duty or 
visitation" to establish exposure if not otherwise eligible.  
38 C.F.R. § 3.307(a)(6)(iii).  

That said, it is also important to emphasize that in claims 
for service connection it is the obligation of VA to render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government, with 
due consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).

The Board has analyzed the credibility and probative value of 
all evidence, and has accounted for the evidence that it 
finds to be persuasive.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The veteran's presentation has been sufficiently 
consistent and he has official records that support his 
presence in a location where exposure to herbicides may be 
presumed in his favor.  In sum, the Board has found that the 
credible evidence in favor of herbicide exposure outweighs 
any evidence against such exposure.  That said, VA has 
recognized a positive association does exist between 
herbicide exposure and the development of Type 2 diabetes 
mellitus and the record is not sufficient to rebut the 
favorable presumption in this case.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is granted 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


